Jones, J.
The plaintiffs sue defendants for the use and occupation of a gertain store, of which it is alleged that they were illegally deprived of the nse and possession by the defendants. Consequential damages are also claimed in the petition. The defence is a general denial. Collateral issues have been presented, which we shall wholly disregard.
In order to entitle the plaintiffs to a recovery, they must establish that, under the law and the evidence, they were entitled to the store in controversy; and that defendants, by their illegal acts, deprived the plaintiffs of the enjoyment and possession thereof, and also the extent of .damages suffered thereby. The right of the plaintiffs to the possession is establised beyond controversy, and the enfringment of that right is fully established by the evidence, to the extent of the judgment obtained in'the lower' Court. It is, therefore, ordered that judgment be affirmed.
Labatjve and Howell, J. J., absent.